Case: 14-1115    Document: 11     Page: 1   Filed: 02/18/2014




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

             VICTOR MANUEL CELORIO,
                  Plaintiff-Appellant,

                             v.

                     GOOGLE INC.,
                    Defendant-Appellee,

                            AND

                    JOHN DOES 1-3,
                        Defendant.
                  ______________________

                        2014-1115
                  ______________________

    Appeal from the United States District Court for the
 Northern District of Florida in No. 1:11-cv-00079-RV-
 GRJ, Senior Judge C. Roger Vinson.
                 ______________________

                      ON MOTION
                  ______________________

                Before MOORE, Circuit Judge.
                        ORDER
Case: 14-1115      Document: 11      Page: 2   Filed: 02/18/2014



 2                            CELORIO   v. GOOGLE INC.



     Victor Celorio moves to reconsider this court’s Janu-
 ary 27, 2014 order rejecting his opening brief and moves
 this court to accept his non-conforming brief for filing.
       Upon consideration thereof,
       IT IS ORDERED THAT:
     (1) The motion is granted. Celorio’s opening brief filed
 on January 14, 2014 is accepted for filing.
      (2) Google Inc. should calculate the due date for filing
 its response brief from the date of filing of this order.


                                       FOR THE COURT

                                       /s/ Daniel E. O’Toole
                                       Daniel E. O’Toole
                                       Clerk of Court


 s30